Exhibit 10.2

 

THIS CONVERTIBLE DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE
STATE SECURITIES LAWS, BUT HAS BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF FOR
PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE 1933
ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS. THIS DEBENTURE MAY NOT BE
SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT
UNDER PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT; AND IN THE CASE OF AN
EXEMPTION, ONLY IF THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION OF THIS
DEBENTURE.

 

ZONED PROPERTIES, INC.

 



Date: January 09, 2017   $20,000.00     (the “Principal”)

 
CONVERTIBLE DEBENTURE

 

Zoned Properties, Inc., a Nevada corporation (the “Company”) for value received,
hereby promises to pay to the order of Bryan McLaren, an Arizona resident, or
registered assigns (the “Holder”) on the “Maturity Date” as hereinafter defined,
at the principal offices of the Company, the principal sum set forth above (the
“Principal”), and to pay interest on the outstanding principal sum at the rate
of six percent (6.0%) per annum payable quarterly due by the 1st of each quarter
following the execution of this agreement (this “Debenture”). The Maturity Date
as defined herein shall be five (5) years from the date hereof (i.e. January 09,
2022). Interest shall commence accruing on the date hereof, be computed on the
basis of a 365-day year and the actual number of days elapsed, and shall be
payable with the Principal at the Maturity Date. All payments due hereunder,
shall be made in lawful money of the United States of America. Provided that any
payment otherwise due on a Saturday, Sunday or legal Bank holiday may be paid on
the following business day. In the event that for any reason whatsoever any
interest or other consideration payable with respect to this Debenture shall be
deemed to be usurious by a court of competent jurisdiction under the laws of the
State of Nevada or the laws of any other state governing the repayment hereof,
then so much of such interest or other consideration as shall be deemed to be
usurious shall be held by the holder as security for the repayment of the
principal amount hereof and shall otherwise be waived.

 

1.           Right of Prepayment, Conversion Rights and Certain Adjustments.

 

(a)  Right of Prepayment. The Company may prepay this Debenture at any point
after six (6) months, in whole or in part.

 

(b)  Conversion.

 

(i)       Voluntary Conversion. At any time the Holder is entitled to convert
all or a portion of the Principal balance and all accrued and unpaid interest
due hereunder into shares of the Company’s Common Stock, $0.001 par value per
share (the “Common Stock”) at the Conversion Price. Should the Company default
on payment hereof, the Holder, may at its option, extend all conversion rights,
through and including the date the Company tenders or attempts to tender payment
in full of all amounts due under this Debenture. Conversion rights shall
terminate upon acceptance by Holder of payment in full of principal, accrued
interest and any other amounts due under this Debenture.

 

(ii)      Calculation. The number of shares of the Company’s Common Stock to be
issued upon conversion of this Debenture shall be determined by dividing (x) the
amount of principal and accrued and unpaid interest to be converted by (y) the
Conversion Price then in effect.

 

(iii)     Conversion Price; Number of Shares. The conversion price shall be
$5.00 per share of the Company’s Common Stock (the “Conversion Price”).

 



 1 

 

 

(c)  Certain Adjustments for Stock Dividends and Stock Splits. If the
Corporation, at any time while this Convertible Debenture is outstanding: (i)
pays a stock dividend or otherwise makes a distribution or distributions payable
in shares of Common Stock, (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues, in the event of a reclassification of shares of the Common
Stock, any shares of capital stock of the Corporation, then the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding any treasury shares of the Corporation)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to this Section 1(c) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or re
classification.

 

2.             Waiver and Consent. To the fullest extent permitted by law and
except as otherwise provided herein, the Company waives demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold the Company liable with
respect to this Debenture.

 

3.             Costs, Indemnities and Expenses. Upon the occurrence of an Event
of Default (as defined below), the Company agrees to pay all reasonable fees and
costs incurred by the Holder in collecting or securing or attempting to collect
or secure this Debenture, including reasonable attorneys’ fees and expenses,
whether or not involving litigation, collecting upon any judgments and/or
appellate or bankruptcy proceedings. The Company agrees to pay any documentary
stamp taxes, intangible taxes or other taxes which may now or hereafter apply to
this Debenture or any payment made in respect of this Debenture, and the Company
agrees to indemnify and hold the Holder harmless from and against any liability,
costs, attorneys’ fees, penalties, interest or expenses relating to any such
taxes, as and when the same may be incurred.

 

4.             Representations; Warranties and Covenants. The Company
represents, warrants and covenants to the Holder that:

 

  a. such party is duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization;         b.
such party has authority to own its property and assets and to carry on its
business as now conducted, except, in each case, where the failure to do so, or
so possess, individually or in the aggregate would not reasonably be expected to
result in a material adverse effect;         c. such party has all requisite
organizational power and authority to execute and deliver and perform all its
obligations under this Debenture.         d. such party is qualified to do
business in, and is in good standing (where such concept exists) in, every
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so qualified or in good standing individually or in the aggregate would not
reasonably be expected to result in a material adverse effect;         e. the
transactions contemplated hereby is within such party’s organizational powers
and have been duly authorized by all necessary corporate or limited liability
company action;         f. this Debenture has been duly executed and delivered
by such party and constitutes a legal, valid and binding obligation of such
party, enforceable in accordance with its terms;         g. the transactions to
be entered into and contemplated by this Debenture (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
governmental authority, (b) will not (i) violate any applicable law or (ii) the
organizational documents, bylaws, charter, operating agreement, certificate of
formation or certificate of incorporation of such party, (c) will not violate or
result in a default under any indenture or any other agreement, instrument or
other evidence of indebtedness, and (d) will not result in the creation or
imposition of any lien on any asset of such party.

 



 2 

 

 

  h.

Until payment and satisfaction in full of the Debenture, the Company hereby
covenants and agrees that as an inducement to the Holder to lend to the Company
the principal sum set forth in this Debenture, the Debenture will be secured by
the assets of the Company.

 

5.            Event of Default. An “Event of Default” shall be deemed to have
occurred upon the occurrence of any of the following: (a) the Company shall fail
to make any payment of the principal, interest, costs, indemnities, or expenses
pursuant to this Debenture when and as the same shall become due and payable;
(b) any default, whether in whole or in part, in the due observance or
performance of any obligations or other covenants, terms or provisions to be
performed by the Company under this Debenture; (c) the Company shall make a
general assignment for the benefit of its creditors; (d) the Company shall apply
for or consent to the appointment of a receiver, trustee, assignee, custodian,
sequestrator, conservator, liquidator or similar official for itself or any of
its assets and properties; (e) the Company shall voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief as a debtor under the United States Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, the “Debtor Relief Laws”); (f) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of the Company or its
debts, or of a substantial part of its assets, under any Debtor Relief Law or
(ii) the appointment of a receiver, trustee, assignee, custodian, sequestrator,
conservator, liquidator or similar official for itself or any of its assets and
properties and, in any such case, such proceeding or petition shall continue
undismissed for thirty (30) days or an order or decree approving any of the
foregoing shall be entered; (i) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (f) above. Upon the occurrence of an Event of Default, the Holder may
declare that the entire principal balance and accrued and unpaid interest
outstanding under this Debenture, and all other obligations of the Company under
this Debenture, shall be immediately due and payable; provided, that upon the
occurrence of an Event of Default pursuant to clauses (e) or (f) of this Section
6, the entire principal balance and accrued and unpaid interest outstanding
under this Debenture, and all other obligations of the Company under this
Debenture, shall be immediately due and payable without any action on the part
of the Holder.

 

6.           Remedies Upon Event of Default. Any amount of principal or
interest, which is not paid when due shall bear interest at the rate of twelve
percent (12%) per annum from the due date thereof until the same is paid
(“Default Interest”). In case any one or more Events of Default shall have
occurred and be continuing, the Holder may (i) declare the entire principal
amount and all accrued and unpaid interest under this Debenture immediately due
and payable, and (ii) exercise any and all rights, power and remedies available
to it at law or in equity or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Debenture
and proceed to enforce the payment thereof or any other legal or equitable right
of the Holder.

 

7.           Maximum Interest Rate. In no event shall any agreed to or actual
interest charged, reserved or taken by the Holder as consideration for this
Debenture exceed the limits imposed by Nevada law. In the event that the
interest provisions of this Debenture shall result at any time or for any reason
in an effective rate of interest that exceeds the maximum interest rate
permitted by applicable law, then without further agreement or notice the
obligation to be fulfilled shall be automatically reduced to such limit and all
sums received by the Holder in excess of those lawfully collectible as interest
shall be applied against the principal of this Debenture immediately upon the
Holder’s receipt thereof, with the same force and effect as though the Company
had specifically designated such extra sums to be so applied to principal and
the Holder had agreed to accept such extra payment(s) as a premium-free
prepayment or prepayments.

 

8.           Cancellation of Debenture. Upon the repayment by the Company of all
of its obligations hereunder to the Holder, including, without limitation, the
principal amount of this Debenture, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full. Except
as otherwise required by law or by the provisions of this Debenture, payments
received by the Holder hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Debenture, and next in
reduction of the outstanding principal balance of this Debenture.

 



 3 

 

 

9.            Transfers of Debenture to Comply with the 1933 Act. The Holder
agrees that this Debenture may not be sold, transferred, pledged, hypothecated
or otherwise disposed of except as follows: (a) to a person whom the Debenture
may legally be transferred without registration and without delivery of a
current prospectus under the 1933 Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 1 with respect to any resale or other disposition of the Debenture; or
(b) to any person upon delivery of a prospectus then meeting the requirements of
the 1933 Act relating to such securities and the offering thereof for such sale
or disposition, and thereafter to all successive assignees.

 

10.          Severability. If any provision of this Debenture is, for any
reason, invalid or unenforceable, the remaining provisions of this Debenture
will nevertheless be valid and enforceable and will remain in full force and
effect. Any provision of this Debenture that is held invalid or unenforceable by
a court of competent jurisdiction will be deemed modified to the extent
necessary to make it valid and enforceable and as so modified will remain in
full force and effect.

 

11.          Amendment and Waiver. This Debenture may be amended, or any
provision of this Debenture may be waived only if such amendment or waiver is
set forth in a writing executed by Holder. The waiver by Holder of a breach of
any provision of this Debenture shall not operate or be construed as a waiver of
any other breach.

 

12.         Successors. Except as otherwise provided herein, this Debenture
shall bind and inure to the benefit of and be enforceable by the Holder and its
permitted successors and assigns.

 

13.         Further Assurances. The Company will execute all documents and take
such other actions as the Holder may reasonably request in order to consummate
the transactions provided for herein and to accomplish the purposes of this
Debenture.

 

14.         Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 



If to Company: Zoned Properties, Inc.   14300 N. Northsight Blvd #208  
Scottsdale, AZ 8520       Attention: Bryan McLaren, President     If to the
Holder: Zoned Properties, Inc.   14300 N. Northsight Blvd #208   Scottsdale, AZ
8520       Attention: Bryan McLaren

  

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 



 4 

 

 

15.         Governing Law. All questions concerning the construction, validity
and interpretation of this Debenture and any and all disputes or controversies
arising out of the subject matter hereof (whether by contract, tort or
otherwise) shall be governed by and construed in accordance with the domestic
laws of the State of Arizona, without giving effect to any choice of law or
conflict of law provision (whether of the State of Arizona or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Arizona.

 

16.         Jurisdiction. EACH PARTY HERETO AGREES THAT JURISDICTION AND VENUE
IN ANY ACTION BROUGHT BY THE HOLDER PURSUANT TO THIS DEBENTURE SHALL PROPERLY
(BUT NOT EXCLUSIVELY) LIE IN ANY FEDERAL OR STATE COURT LOCATED IN MARICOPA
COUNTY BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY HERETO IRREVOCABLY
AGREES THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVES ANY OBJECTION
THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH
ACTION. EACH PARTY HERETO FURTHER AGREES THAT THE MAILING BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY PROCESS REQUIRED BY ANY SUCH
COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST THEM, WITHOUT
NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR RULE OF COURT.

 

17.         Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the Holder and its permitted successor and assigns, any rights or remedies under
or by reason of this Debenture.

 

18.         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS DEBENTURE. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE HOLDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE HOLDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY HERETO UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY HERETO MAKES THIS
WAIVER VOLUNTARILY, AND (D) EACH PARTY HERETO HAS BEEN INDUCED TO ENTER INTO
THIS DEBENTURE BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION 16.

 

19.         Entire Agreement. This Debenture (including any recitals hereto) set
forth the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.

 

IN WITNESS WHEREOF, this Debenture is executed by the undersigned as of the date
hereof.

 



  ZONED PROPERTIES, INC.         By: /s/          Name:     Title:  

  

 

 

5



 

 